Case 1:20-cv-05271-NLH-AMD Document 4 Filed 04/15/21 Page 1 of 6 PageID: 32



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
TERRANCE STROTHERS,            :
                               :
          Plaintiff,           :    Civ. No. 20-5271 (NLH)(AMD)
                               :
     v.                        :
                               :
THOMAS MONAHAN,                :    OPINION
                               :
          Defendant.           :
______________________________:

APPERANCE:

Terrance Strothers
1226200
South Woods State Prison
215 South Burlington Rd.
Bridgeton, NJ 08302

       Plaintiff pro se

HILLMAN, District Judge

  I.     INTRODUCTION

       Plaintiff, Terrance Strothers (“Plaintiff” or “Strothers”),

is a state inmate currently incarcerated at the South Woods

State Prison in Bridgeton, New Jersey.        He is proceeding pro se

with a civil rights complaint filed pursuant to 42 U.S.C. §

1983.    See ECF No. 1.   Previously, this Court granted

Plaintiff’s application to proceed in forma pauperis.          See ECF

No. 2.

       At this time, this Court must screen the allegations of

Plaintiff’s complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
Case 1:20-cv-05271-NLH-AMD Document 4 Filed 04/15/21 Page 2 of 6 PageID: 33



1915A to determine whether they are frivolous or malicious, fail

to state a claim upon which relief may be granted, or whether

the allegations seek monetary relief from a defendant who is

immune from suit.    For the following reasons, Plaintiff’s

federal claims will be dismissed with prejudice and this Court

will decline to exercise supplemental jurisdiction over

Plaintiff’s state law claims.

  II.   LEGAL STANDARD

     Under the Prison Litigation Reform Act, Pub.L. 104-134, §§

801-810, 110 Stat. 1321-66 to 1321-77 (Apr. 26, 1996) (“PLRA”),

district courts must review complaints in those civil actions in

which a prisoner is proceeding in forma pauperis, see 28 U.S.C.

§ 1915(e)(2)(B), seeks redress against a governmental employee

or entity, see 28 U.S.C. § 1915A(b), or brings a claim with

respect to prison conditions.      See 42 U.S.C. § 1997e. The PLRA

directs district courts to sua sponte dismiss any claim that is

frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief.          See 28 U.S.C. § 1915(e)(2)(B).

     “The legal standard for dismissing a complaint for failure

to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) is

the same as that for dismissing a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6).”         Schreane v. Seana, 506 F.

App’x 120, 122 (3d Cir. 2012) (citing Allah v. Seiverling, 229

                                     2
Case 1:20-cv-05271-NLH-AMD Document 4 Filed 04/15/21 Page 3 of 6 PageID: 34



F.3d 220, 223 (3d Cir. 2000)); Mitchell v. Beard, 492 F. App’x

230, 232 (3d Cir. 2012) (discussing 42 U.S.C. § 1997e(c)(l));

Courteau v. United States, 287 F. App’x 159, 162 (3d Cir. 2008)

(discussing 28 U.S.C. § 1915A(b)). That standard is set forth in

Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp.

v. Twombly, 550 U.S. 544 (2007), as explicated by the United

States Court of Appeals for the Third Circuit.         To survive the

court's screening for failure to state a claim, the complaint

must allege ‘sufficient factual matter’ to show that the claim

is facially plausible.     See Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (citation omitted).         “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”         Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Iqbal, 556 U.S. at 678). “[A] pleading that offers

‘labels or conclusions' or ‘a formulaic recitation of the

elements of a cause of action will not do.’”         Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 555).

     Pro se pleadings, as always, will be liberally construed.

See Haines v. Kerner, 404 U.S. 519 (1972).         Nevertheless, “pro

se litigants still must allege sufficient facts in their

complaints to support a claim.”          Mala v. Crown Bay Marina, Inc.,

704 F.3d 239, 245 (3d Cir. 2013) (citation omitted).

                                     3
Case 1:20-cv-05271-NLH-AMD Document 4 Filed 04/15/21 Page 4 of 6 PageID: 35



     A plaintiff may have a cause of action under 42 U.S.C. §

1983 for certain violations of constitutional rights.          Section

1983 provides in relevant part:

           Every person who, under color of any
           statute, ordinance, regulation, custom, or
           usage, of any State or Territory or the
           District of Columbia, subjects, or causes to
           be subjected, any citizen of the United
           States or other person within the
           jurisdiction thereof to the deprivation of
           any rights, privileges, or immunities
           secured by the Constitution and laws, shall
           be liable to the party injured in an action
           at law, suit in equity, or other proper
           proceeding for redress, except that in any
           action brought against a judicial officer
           for an act or omission taken in such
           officer's judicial capacity, injunctive
           relief shall not be granted unless a
           declaratory decree was violated or
           declaratory relief was unavailable.

Thus, to state a claim for relief under § 1983, a plaintiff must

allege first, the violation of a right secured by the

Constitution or laws of the United States, and second, that the

alleged deprivation was committed or caused by a person acting

under color of state law.      See Harvey v. Plains Twp. Police

Dep't, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see

also West v. Atkins, 487 U.S. 42, 48 (1988).

  III. FACTUAL BACKGROUND

     The allegations of the complaint are construed as true for

purposes of this screening opinion.       Plaintiff names one




                                     4
Case 1:20-cv-05271-NLH-AMD Document 4 Filed 04/15/21 Page 5 of 6 PageID: 36



Defendant in this action, his former criminal defense attorney,

Thomas Monahan.

     Plaintiff alleges Monahan provided him with inept legal

services, overcharged him and has continued to harass

Plaintiff’s friends and family for more money.         Plaintiff seeks

to be compensated for Monahan’s full retainer fee.

  IV.   DICUSSION

     “A privately retained attorney clearly does not act under

color of state law[.]”     See Gannaway v. Stroumbakis, No. 20-

2882, 2021 WL 128918, at *3 (3d Cir. Jan. 14, 2021).          Thus,

Plaintiff cannot bring suit under § 1983 against his private

criminal defense attorney, Monahan.       Plaintiff’s federal claims

are dismissed with prejudice as any proposed amendment against

Monahan on his federal claims would be futile.         See Connelly v.

Steel Valley Sch. Dist., 706 F.3d 209, 217 (3d Cir. 2013).

     Plaintiff may also be attempting to bring state law claims

against Monahan.    When a court has dismissed all claims over

which it had original federal-question jurisdiction, however, it

has the discretion to decline to exercise supplemental

jurisdiction over the remaining state law claims.          See 28 U.S.C.

§ 1367(c)(3).    As Plaintiff’s federal claims have been dismissed

against Monahan for failure to state a claim upon which relief

may be granted, this Court will exercise its discretion to




                                     5
Case 1:20-cv-05271-NLH-AMD Document 4 Filed 04/15/21 Page 6 of 6 PageID: 37



decline supplemental jurisdiction over Plaintiff’s state law

claims.

  V.      CONCLUSION

       For the foregoing reasons, Plaintiff’s federal claims will

be dismissed with prejudice for failure to state a claim upon

which relief may be granted and this Court will decline

supplemental jurisdiction over Plaintiff’s state law claims.

       An appropriate order will be entered.



Dated: April 15, 2021                       s/ Noel L. Hillman ____
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     6
